STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     May 25, 2017
               Plaintiff-Appellee,

v                                                                    No. 330678
                                                                     Monroe Circuit Court
JASON ROBERT MARTIN,                                                 LC No. 15-041946-FC

               Defendant-Appellant.


Before: SERVITTO, P.J., and CAVANAGH and FORT HOOD, JJ.

PER CURIAM.

        Defendant appeals as of right his jury trial convictions of seven counts of first-degree
criminal sexual conduct (CSC-I) – two counts of CSC-I pursuant to MCL 750.520b(1)(a)
(penetration of a person under 13 years of age), and five counts of CSC-I pursuant to MCL
750.520b(1)(b)(ii) (penetration of a person at least 13 but less than 16 years of age and the actor
is related by blood or affinity) – and one count of accosting a child for an immoral purpose,
MCL 750.145a. The trial court sentenced defendant to concurrent terms of 25 years’ to 450
months’ imprisonment for the first two CSC-I convictions, 180 to 450 months’ imprisonment for
the other five CSC-I convictions, and 23 to 48 months’ imprisonment for the accosting a child
conviction. We affirm.

        Defendant first argues that the prosecution committed misconduct requiring reversal by
eliciting improper testimony from the victim. We disagree.

        Defendant’s failure to make a “contemporaneous objection or request for a curative
instruction” results in this issue being unpreserved for appellate review. People v Brown, 279
Mich. App. 116, 134; 755 NW2d 664 (2008). Therefore, while this Court’s review is typically de
novo with respect to constitutional issues and for clear error in regard to factual findings, because
the issues presented have not been properly preserved, this Court must review “for plain error
affecting defendant’s substantial rights.” Id.; People v Roscoe, 303 Mich. App. 633, 648; 846
NW2d 402 (2014). “To avoid forfeiture under the plain error rule, three requirements must be
met: 1) error must have occurred, 2) the error was plain, i.e., clear or obvious, 3) and the plain
error affected substantial rights.” People v Carines, 460 Mich. 750, 763; 597 NW2d 130 (1999).

       “Given that a prosecutor’s role and responsibility is to seek justice and not merely
convict, the test for prosecutorial misconduct is whether a defendant was denied a fair and
impartial trial.” People v Dobek, 274 Mich. App. 58, 63; 732 NW2d 546 (2007). When
                                                -1-
considering allegations of prosecutorial misconduct, this Court must “examine the entire record
and evaluate a prosecutor’s remarks in context.” Id. at 64. When challenging the prosecution’s
questioning of witnesses, “[i]n order to warrant reversal, ‘it is necessary to show some prejudice
or pattern of eliciting inadmissible testimony.’ ” People v Watson, 245 Mich. App. 572, 587; 629
NW2d 411 (2001), quoting People v White, 53 Mich. App. 51, 58; 218 NW2d 403 (1974).
“Unresponsive answers from witnesses are generally not prosecutorial error.” People v Jackson,
313 Mich. App. 409, 427; 884 NW2d 297 (2015). This Court, in Jackson, held that “[a]s a
general rule, unresponsive testimony by a prosecution witness does not justify a mistrial unless
the prosecutor knew in advance that the witness would give the unresponsive testimony or the
prosecutor conspired with or encouraged the witness to give that testimony.” Id., quoting People
v Hackney, 183 Mich. App. 516, 531; 455 NW2d 358 (1990).

        Defendant argues that the prosecution wrongfully elicited testimony from the victim
about instances of sexual assault that occurred in Toledo, Ohio, as opposed to the charged
instances that occurred in Luna Pier, Michigan. A review of the record, however, reveals no
such error on behalf of the prosecution. Instead, while one question by the prosecution might
have reasonably indicated that the prosecution was seeking instances of sexual assault that
occurred in other places besides Luna Pier, the remaining instances of alleged misconduct clearly
do not fit that pattern. Rather, for the other times that the victim brought up Toledo, her answers
were not in response to the questions by the prosecution. The evidence clearly shows that the
prosecution was attempting to lead the victim away from testimony regarding Toledo, and to
focus on the allegations centering on Luna Pier. Despite the confusing wording of the first
question, defendant has utterly failed to establish a “pattern of eliciting inadmissible testimony.”
Watson, 245 Mich. App. at 587 (internal citations and quotations omitted). Instead, defendant has
shown a pattern of the victim providing unresponsive answers to properly posed questions by the
prosecution. Such instances of unresponsive answers are not examples of prosecutorial
misconduct. Jackson, 313 Mich. App. at 427. Therefore, defendant’s claim of prosecutorial
misconduct is without merit because no misconduct occurred. See id.

        Defendant alternatively argues that his trial counsel was ineffective for failing to object to
the prosecution’s allegedly improper elicitation of inadmissible and prejudicial evidence from
the victim. We disagree. “Appellate review of an unpreserved argument of ineffective
assistance of counsel, like this one, is limited to mistakes apparent on the record.” People v
Johnson, 315 Mich. App. 163, 174; 889 NW2d 513 (2016). “The denial of effective assistance of
counsel is a mixed question of fact and constitutional law, which are reviewed, respectively, for
clear error and de novo.” People v Schrauben, 314 Mich. App. 181, 189; 886 NW2d 173 (2016),
quoting Brown, 279 Mich. App. 140.

        The United States Supreme Court has held that “in order to receive a new trial on the
basis of ineffective assistance of counsel, a defendant must establish that ‘counsel’s
representation fell below an objective standard of reasonableness’ and that ‘there is a reasonable
probability that, but for counsel’s unprofessional errors, the result of the proceeding would have
been different.’ ” People v Vaughn, 491 Mich. 642, 669; 821 NW2d 288 (2012), quoting
Strickland v Washington, 466 U.S. 668, 688, 694; 104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984). This
Court will not find trial counsel to be ineffective where, even if he or she had made an objection,
that objection would have been futile. People v Thomas, 260 Mich. App. 450, 457; 678 NW2d
631 (2004).

                                                 -2-
        Because the prosecution’s questioning of the victim was not improper in any form, an
objection by defense counsel would have been without merit, and ultimately futile. As such,
defendant’s trial counsel was not ineffective. Id.

       Lastly, defendant argues that the portion of his sentence requiring lifetime electronic
monitoring was both a cruel or unusual punishment and an unreasonable search in violation of
his constitutional rights. We disagree.

         Defendant’s failure to “advance a claim [before the trial court] that his sentences were
unconstitutional” means that this issue is unpreserved for appellate review. People v Bowling,
299 Mich. App. 552, 557; 830 NW2d 800 (2013). Typically, constitutional issues are reviewed de
novo. People v Harris, 499 Mich. 332, 342; 885 NW2d 832 (2016). However, when a
constitutional issue is not preserved, “[o]ur review is [] limited to plain error affecting
defendant’s substantial rights.” Bowling, 299 Mich. App. at 557. “To avoid forfeiture under the
plain error rule, three requirements must be met: 1) error must have occurred, 2) the error was
plain, i.e., clear or obvious, 3) and the plain error affected substantial rights.” Carines, 460 Mich.
at 763.

        As acknowledged by defendant, this Court has already rendered a binding and
determinative decision regarding the precise challenge raised by defendant in People v Hallak,
310 Mich. App. 555; 873 NW2d 811 (2015), rev’d in part on other grounds by 499 Mich. 879
(2016). Specifically, this Court in Hallak, 310 Mich. App. at 576-577, 580-581, held that in
factual circumstances mirroring the instant case (a defendant over 17 years of age being
convicted of CSC against a victim that is 13 years old or less), a sentence of lifetime electronic
monitoring is neither cruel and unusual punishment, nor an unreasonable search. This Court is
required to follow the Hallak decision pursuant to stare decisis. MCL 7.215(J)(1). As such,
defendant’s arguments regarding his sentence are without merit.

       Affirmed.



                                                              /s/ Deborah A. Servitto
                                                              /s/ Mark J. Cavanagh
                                                              /s/ Karen M. Fort Hood




                                                -3-